Citation Nr: 1029637	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-34 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1966.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
This appeal was remanded by the Board in May 2005 and March 2009 
for additional development.  

In March 2005, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record shows complaints of hearing 
loss in service and continuity of symptomatology after service.  


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Alternatively, service connection may be established by (a) 
evidence of (i) the existence of a chronic disease in service or 
during an applicable presumption period under 38 C.F.R. § 3.307 
and (ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as such as an organic disease of the nervous system, 
including sensorineural hearing loss, manifests to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In the July 2009 VA Audiological Examination, the pure tone 
audiometry revealed profound hearing loss in the right ear and 
moderately severe to profound mixed conductive hearing loss in 
the left ear.  

The Veteran maintains that his current bilateral hearing loss is 
attributable to acoustic trauma.  He claims that noise exposure 
aboard a ship during service led to his current hearing loss.  
The DD Form 214 indicates that he served as a machinist's mate 
aboard a ship in service.  Service medical records show that at 
the time of his pre-induction physical examination in February 
1964, audiogram results revealed no findings of hearing loss.  In 
October 1966, the Veteran was seen at the sick bay with a 
complaint of hearing difficulty.  The examination was negative, 
but the Veteran was to make an appointment for an audiogram.  
There is no indication that an audiogram was performed.  At the 
time of his separation physical examination in November 1966, his 
hearing was noted as 15/15 in both ears for whispered voice.  The 
Veteran was discharged from service in December 1966.

In spite of the current diagnosis and complaints in service, the 
medical evidence of record does not show that bilateral hearing 
loss was related to acoustic trauma in service.  In a June 2003 
VA Compensation and Pension Examination, the Veteran reported 
that he had hearing loss which began in 1968, after a surgery on 
his right ear for otosclerosis.  Prior to that, he denied any 
hearing loss.  The examiner reviewed the claims file and 
considered the Veteran's service medical records and noise 
exposure.  After a physical examination, the audiologist 
recommended an otologic follow-up.  The audiologist found that 
due to the nature of the Veteran's hearing loss, it was less 
likely than not that it was caused by noise exposure in service.   

The 2009 VA examiners, an audiologist and an ENT, found that the 
Veteran had a diagnosis of otosclerosis in both ears.  The 
audiologist found that given that the Veteran had otosclerosis 
since 1967; it was not likely that his hearing loss was due to 
noise exposure.  The audiologist noted that otosclerosis is a 
genetic disorder that leads to the fixation of the stapes 
footplate resulting in a conductive hearing loss and was not 
known to be caused by noise exposure.  The ENT also found that 
the Veteran had normal hearing on entrance into service and there 
was a whisper test at separation from service, which he noted 
could miss some hearing loss.  The ENT noted that the Veteran had 
a diagnosis of bilateral otosclerosis.  The ENT noted that 
otosclerosis is not noise induced and that it was less likely 
than not that the Veteran's otosclerosis was related to noise 
exposure in service.  

The service treatment records show that the Veteran had normal 
hearing when he entered service.  As such, he was presumed sound.  
See 38 C.F.R. § 3.304(b).  The Veteran then had complaints of 
hearing difficulty in service in October 1966.  The ENT also 
noted that the whisper test may not have detected hearing loss at 
separation from service.  Shortly after service, he was diagnosed 
with hearing loss due to otosclerosis.  

Moreover, the Board acknowledges that there is evidence of 
continuity of symptomatology after service.  Post-service, an 
audiogram conducted in November 1968 appears to indicate 
bilateral hearing loss, most severe in the right ear.  Medical 
records in July 1969 show a diagnosis of right otosclerosis and 
the Veteran underwent an exploratory operation.  The Veteran 
submitted medical evidence of hearing loss from 1969 to 1970.  He 
also testified that he received his first hearing aid 
approximately a year and a half after service.  He further 
referred to problems with employment due to hearing loss after 
service.  The Veteran filed an informal claim for hearing loss in 
April 1981, which was abandoned.  See 38 C.F.R. § 3.158 (2009).  

The Board finds that the evidence of record is sufficient to 
establish continuity of symptomatology since service.  The Board 
acknowledges that the Veteran is competent to give lay evidence 
about what he experienced; i.e., that he had hearing difficulty 
in service and since service.  Charles v. Principi, 16 Vet. App. 
370 (2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Further, 
the Veteran's statements regarding his in-service complaints of 
hearing loss are credible and consistent with the medical 
evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
The Board affords the Veteran's statements with respect to 
continuity of symptomatology since service significant probative 
value.  It is true that the record is not unambiguously 
supportive of the Veteran's contentions; nevertheless, after 
resolution of all reasonable doubt in the Veteran's favor, his 
current hearing loss probably is traceable back to service.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


